CSSSE221 D9cOVEOTAAOIDOMEOVWWH Cocumesn84 Atitecddas306199 Faggel1ogi22

AO 440 (Rev. 06/12) Summons in a Civil Action

UNHE ST COURF

QSYINE AVL
r the

Caitea ae ct of Neva
ANLE. HARADEN, \

Plaintiffs)

We

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Civil Action No. 2:19-cv-00740

SENTRY RECOVERY & COLLECTIONS, INC.,

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Sentry Recovery & Collections, Inc.
c/o Registered Agent
James Gracitt
3080 S. Durango Dr., Suite 203
Las Vegas, Nevada 89117

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Nicholas M. Wajda

Law Offices of Nicholas M. Wajda, Esq.
871 Coronado Center Drive, Ste. 200
Henderson, NV 89052

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DEBRA K. KEMP! April 30, 2019

 

 

DATE

 

 
10
11
12
13
14
16
16
47
18
19
20
21
22
23
24
25
26
27

28

 

 

~~ “Case 2:19-cv-00740-JCM-CWH Document 4 Filed 05/13/19 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT

KYRSTAN E. HARADEN,

Plaintiff(s),
VS. CASENO; 2:19-cv-00740
SENTRY RECOVERY & COLLECTIONS, INC.,
Defendant(s),

STATE OF NEVADA
COUNTY OF Clark S8.:

JOHN WHITE, being duly sworn says: That at all times herein Affiant was and is a citizen of the United States, over 18
years of age, and not a parly to nor interested in the proceedings in which this Affidavit is made.

Thal Affiant received copy(ies) of the SUMMONS IN A CIVIL ACTION; COMPLAINT FOR DAMAGES On 5/3/2019 and
served the same on 5/6/2019 at 2:06 PM by delivery and leaving a copy with: ‘

Alexia Barassas - Receptionist, pursuant to NRS 14.020 as a person of suitable age and discretion, of the office
of JAMES GRACITT, registered agent for SENTRY RECOVERY & COLLECTIONS, INC., at the registered
address of:

3080 S Durango Dr Ste 203, Las Vegas, NV 89117-9194

A description of Alexia Barassas Is as follows
Gender Color of Skin/Race Hair Age Height Weight
Female Latino Brown 31-35 5'1 -5'6 - 161-180 Lbs

Pursuant to NRS 239B.030 this document does not contain the social security number of any person.

Affiant does hereby affirm under penalty of perjury under the law of the State of Nevada that the
foregoing is true and correct.

Executed on: 5/6/2019

by JOHN WHITE

Registration: R-2019-00318

No notary is required per NRS 53.045

Jie

x
JOHN WHITE

Registration#: R-2019-00318

FRONT RANGE LEGAL PROCESS SERVICE 036
145 W SWALLOW RD
FORT COLLINS, CO 80525
(888) 387-3783

Tilt

 

 

 

 
